Name: Commission Regulation (EC) No 159/1999 of 22 January 1999 on the supply to Russia of common wheat and rye of bread-making quality
 Type: Regulation
 Subject Matter: Europe;  trade policy;  plant product;  trade
 Date Published: nan

 EN Official Journal of the European Communities 23. 1. 1999L 18/42 COMMISSION REGULATION (EC) No 159/1999 of 22 January 1999 on the supply to Russia of common wheat and rye of bread-making quality THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural products to the Russian Federation (1), and in particular Article 4(2) thereof, Whereas Commission Regulation (EC) No 111/1999 (2) lays down the general rules for the application of Regula- tion (EC) No 2802/98; Whereas for the supply operations decided by Regulation (EC) No 2802/98 an invitation to tender should be opened for the supply of various lots of common wheat and rye of bread-making quality held in intervention stores; Whereas the specific conditions applying to the supplies should be laid down, in addition to the provisions adopted in Regulation (EC) No 111/1999, and provision should be made for their immediate entry into force; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 An invitation to tender is hereby opened to establish the costs of supplying transport from intervention stores for 280 000 tonnes (net weight) of common wheat of bread- making quality and for 100 000 tonnes (net weight) of rye of bread-making quality to be delivered to the destina- tions indicated for each lot in Annex I, as part of a supply operation referred to in Article 2(1)(a) of Regulation (EC) No 111/1999, in accordance with both that Regulation and this Regulation. The invitation to tender shall cover the supply of seven lots of common wheat of bread-making quality and three lots of rye of bread-making quality meeting the require- ments laid down for minimum quality for buying into intervention at the time of publication of this Regulation. Article 2 For each lot, supply shall comprise: (a) taking-over of the goods from the stores of the inter- vention agency indicated in Annex II on means of transport, and (b) transport by appropriate means to the destinations within the time limits laid down in Annex I. In the event of maritime transport, transport shall be on a single vessel for products to be delivered on a given date to a given maritime port of destination or of transhipment. Article 3 1. Each tender shall cover an entire lot as defined in Annex I. 2. Tenders shall be lodged with the intervention agency holding the product to be delivered whose address is given in Annex II. 3. The time limit for lodging tenders shall expire on 2 February 1999 at 12 noon (Brussels time). Should the supply of a lot not be successfully tendered for by the end of this intitial period, tenders may be submitted for a second period expiring on 9 February 1999 at 12 noon (Brussels time). In this case, all the dates fixed in Annex I shall be extended by seven days. Article 4 1. The tendering security shall be EUR 25 per tonne. 2. The supply security shall be EUR 150 per tonne and must be lodged in accordance with Article 7(1) of Regula- tion (EC) No 111/1999. Article 5 The take-over certificate, drawn up in accordance with Annex I to Regulation (EC) No 111/1999, shall be issued at the destinations and by the authorities indicated in Annex III. (1) OJ L 349, 24. 12. 1998, p. 12. (2) OJ L 14, 19. 1. 1999, p. 3. EN Official Journal of the European Communities23. 1. 1999 L 18/43 Article 6 For the purposes of Article 13 of Regulation (EC) No 111/1999, the advance shall be paid upon presentation of a removal certificate covering the entire quantity to be delivered to a given destination on a given date. Payment shall be made within 30 days after presentation of the application for the advance accompanied by the required documentary evidence. Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1999. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities 23. 1. 1999L 18/44 ANNEX I Lot No 1  17 000 tonnes of intervention wheat for Murmansk  Delivery stage: goods not unloaded  Final date for arrival in Murmansk port: 3 March 1999  17 000 tonnes of intervention wheat for Murmansk  Delivery stage: goods not unloaded  Final date for arrival in Murmansk port: 10 March 1999  16 000 tonnes of intervention wheat for Murmansk  Delivery stage: goods not unloaded  Final date for arrival in Murmansk port: 18 March 1999. Lot No 2  10 000 tonnes of intervention wheat for Kaliningrad  Delivery stage: goods not unloaded  Final date for arrival in Kaliningrad port: 2 March 1999  10 000 tonnes of intervention wheat for Kaliningrad  Delivery stage: goods not unloaded  Final date for arrival in Kaliningrad port: 12 March 1999  10 000 tonnes of intervention wheat for Kaliningrad  Delivery stage: goods not unloaded  Final date for arrival in Kaliningrad port: 22 March 1999. Lot No 3  25 000 tonnes of intervention wheat for Novorossiysk  Delivery stage: goods not unloaded  Final date for arrival in Novorossiysk port: 9 March 1999  25 000 tonnes of intervention wheat for Novorossiysk  Delivery stage: goods not unloaded  Final date for arrival in Novorossiysk port: 14 March 1999. Lot No 4  25 000 tonnes of intervention wheat for St. Petersburg  Delivery stage: goods not unloaded  Final date for arrival in St. Petersburg port: 11 March 1999. Lot No 5  25 000 tonnes of intervention wheat via the port of Riga  Final destinations:  7 500 tonnes AO Melkrukk (Bryansk)  5 000 tonnes KHP Kaluga  5 000 tonnes AO Kolos (Smolensk)  7 500 tonnes KHP Tula  Delivery stage: on railway wagons  goods not unloaded at frontier crossing Ziloupe-Posinj  Final date for arrival at port of Riga: 3 March 1999. EN Official Journal of the European Communities23. 1. 1999 L 18/45 Lot No 6  25 000 tonnes of intervention wheat via the port of Mouga  Final destinations:  7 500 tonnes KHP Pskov  5 000 tonnes KHP Vladimir  7 500 tonnes AO Melkombinat (Tver)  5 000 tonnes Cheboksarskiy elev. (Cheboksary)  Delivery stage: on railway wagons  goods not unloaded at frontier crossing Pechora-Pskov  Final date for arrival at port of Mouga: 2 March 1999. Lot No 7  25 000 tonnes of intervention wheat via the port of Mouga  Final destinations:  7 500 tonnes M/Z Nizhniy-Novgorod  7 500 tonnes KHP Kazan  5 000 tonnes KHP Yoshkar-Ola  5 000 tonnes KHP Mikhaylov  Delivery stage: on railway wagons  goods not unloaded at frontier crossing Pechora-Pskov  Final date for arrival in port of Mouga: 8 March 1999.  25 000 tonnes of intervention wheat via the port of Mouga  Final destinations:  5 000 tonnes KHP Podbereze  10 000 tonnes KHP Ekaterinburg  5 000 tonnes KHP Ulyanovsk  5 000 tonnes KHP Romodanovo  Delivery stage: on railway wagons  goods not unloaded at frontier crossing Ivangorod-Narva  Final date for arrival in port of Mouga: 15 March 1999.  25 000 tonnes of intervention wheat via the port of Mouga  Final destinations:  7 500 tonnes KHP (Nizhniy) Uvelskiy  10 000 tonnes M/Z No 1 Samara  7 500 tonnes KHP Sarapul  Delivery stage: on railway wagons  goods not unloaded  at frontier crossing Pechora-Pskov 7 500 tonnes (KHP Sarapul)  at frontier crossing Ivangorod-Narva 17 500 tonnes (other destinations)  Final date for arrival in port of Mouga: 22 March 1999. Lot No 8  10 000 tonnes of intervention rye for Murmansk  Delivery stage  goods not unloaded  Final date for delivery: 13 March 1999. Lot No 9  15 000 tonnes of intervention rye via the port of Riga  Final destinations:  5 000 tonnes AO Melkrukk (Bryansk)  2 500 tonnes KHP Kaluga  5 000 tonnes AO Kolos (Smolensk)  2 500 tonnes KHP Ryazan EN Official Journal of the European Communities 23. 1. 1999L 18/46  Delivery stage  on railway wagons  goods not unloaded at frontier crossing Ziloupe-Posinj  Final date for arrival at port of Riga: 8 March 1999.  15 000 tonnes of intervention rye via the port of Riga  Final destinations:  5 000 tonnes KHP Tula  2 500 tonnes KHP Yoshkar-Ola  5 000 tonnes M/Z No 1 Samara  2 500 tonnes KHP Dimitrovgrad  Delivery stage  on railway wagons  goods not unloaded at frontier crossing Ziloupe-Posinj  Final date for arrival at port of Riga: 11 March 1999. Lot No 10  30 000 tonnes of intervention rye via the port of Mouga  Final destinations:  5 000 tonnes KHP Pskov  5 000 tonnes KHP Murom  5 000 tonnes OAO Melkombinat (Tver)  5 000 tonnes Kanashskil elev.  Kanash  5 000 tonnes KHP Volodarsk  5 000 tonnes KHP Teykovo  Delivery stage  on railway wagons  goods not unloaded at the frontier crossing of Pechora-Pskov  Final date for arrival at port of Mouga: 7 March 1999.  30 000 tonnes of intervention rye via the port of Mouga  Final destinations:  15 000 tonnes KHP Zarechnyl  5 000 tonnes M/Z Yaroslavl  5 000 tonnes KHP Kovylkino  5 000 tonnes KHP Volgograd  Delivery stage  on railway wagons  goods not unloaded at the frontier crossing of Ivangorod-Narva  Final date for arrival at port of Mouga: 20 March 1999. EN Official Journal of the European Communities23. 1. 1999 L 18/47 Place of storage Quantity(tonnes) Warehouse ONIC No Port of shipment Programme ANNEX II FRENCH INTERVENTION COMMON WHEAT Lot No 1 (50 000 tonnes for Mourmansk) Grain Europ 54 Boulevard Carnot 62033 Arras Cedex 17 000 Dunkerque P59014 Dunkerque 1st vessel Grain Europ 54 Boulevard Carnot 62033 Arras Cedex 17 000 Dunkerque P59014 Dunkerque 2nd vessel Grain Europ 1 299 Dunkerque P59014 Dunkerque 3rd vessel 54 Boulevard Carnot 62033 Arras Cedex 14 701 Dunkerque Petite Synthe E59399 Lot No 2 (30 000 tonnes for Kaliningrad) Manuport Handling Antwerpen (B) 10 000 Antwerpen P96007 Antwerpen 1st vessel Coopcan 4 Rue des Roquemonts 14050 Caen Cedex 10 000 Colombelles P76012 Caen 2nd vessel Coopcan 4 Rue des Roquemonts 14050 Caen Cedex 10 000 Colombelles P76012 Caen 3rd vessel Lot No 3 (50 000 tonnes for Novorossijsk) Simarex Mole de la Darse des docks BP 7 76650 Petit Couronne 25 000 Simarex I Rouen P76003 Rouen 1st vessel Simarex 17 746 Simarex I Rouen P76003 Rouen 2nd vessel Mole de la Darse des docks BP 7 76650 Petit Couronne 7 254 Simarex II Rouen P76027 Lot No 4 (25 000 tonnes for St Petersburg) Sica Nord CÃ ©rÃ ©ales Quai de Grande Synthe 59376 Dunkerque Cedex 25 000 Dunkerque P59011 Dunkerque 1 vessel Lot No 5 (25 000 tonnes for Riga) Sica Nord CÃ ©rÃ ©ales Quai de Grande Synthe 59376 Dunkerque Cedex 21 810 Dunkerque P59011 Dunkerque 1 vessel Grain Europ 64, Boulevard Carnot 62033 Arras Cedex 3 190 Dunkerque P59014 Lot No 6 (25 000 tonnes for Muuga) Sica Nord CÃ ©rÃ ©ales Quai de Grande Synthe 59376 Dunkerque Cedex 25 000 Dunkerque P59011 Dunkerque 1 vessel EN Official Journal of the European Communities 23. 1. 1999L 18/48 Place of storage Quantity(tonnes) Warehouse ONIC No Port of shipment Programme Place of storage Quantity(tonnes) Warehouse BLE No Port of shipment Programme Lot No 7 (75 000 tonnes for Muuga) Manuport Handling Antwerpen (B) 25 000 Antwerpen P96007 Antwerpen 1st vessel Stukwerkershavenbedrijf N.V. Gent (B) 25 000 Gent P96004 Gent 2nd vessel Smeg 119 Rue Hoche 62119 Dourges 5 737 Le Havre P76006 Le Havre 3rd vessel SHGT Centre commercial international Quai Georges V BP 325 76056 Le Havre Cedex 19 263 Le Havre P76015 Le Havre Intervention agency address: ONIC Office national interprofessionnel des cÃ ©rÃ ©ales 21 Avenue Bosquet F-75341 Paris Cedex 07 Tel. (33) 144 18 20 00 Fax (33) 145 51 90 99. GERMAN INTERVENTION RYE Lot No 8 (10 000 tonnes for Mourmansk) Lagerhaus P. Lamers GmbH &amp; Co. KG Sepditionstr. 13 40221 DÃ ¼sseldorf 3 431 DÃ ¼sseldorf 273934 277364 270507 269990 Rotterdam 1 vessel Lagerhaus Heymann &amp; Pegels GmbH &amp; Co Postfach 91 23 47748 Krefeld 1 269 Krefeld 272382 Rotterdam Kraft Schiffahrt Spedition Postfach 10 08 40 41408 Neuss 2 385 Neuss 269501 275672 Rotterdam RCG MÃ ¼nster Raiffeisen Central-Gen. Industrieweg 110 48155 MÃ ¼nster 343 Dortmund 264534 276312 Rotterdam Raiffeisen-Warenzentrale Kurhessen-ThÃ ¼ringen GmbH Postfach 10 30 20 34030 Kessel 898 HÃ ¼nfeld 507273 Rotterdam Komspeicherei NettemÃ ¼hle Hermann SchÃ ¤fer Postfach 12 11 49 56615 Andernach 270 Andernach 275700 Rotterdam Kirst KG Hans-W.-Kirst-Str. 1-4 56843 Irmenach 358 Irmenach 272975 Rotterdam EN Official Journal of the European Communities23. 1. 1999 L 18/49 Place of storage Quantity(tonnes) Warehouse BLE No Port of shipment Programme Baywa AG Postfach 81 01 08 81901 MÃ ¼nchen 1 046 WÃ ¼rzburg 506306 Rotterdam Lot No 9 (30 000 tonnes for Riga) LÃ ¼becker Hafenges. mbH Postfach 22 35 23510 LÃ ¼beck 6 112 LÃ ¼beck 504881 Hamburg 1st vessel Getreideheber-Ges. mbH Reiherdamm 5 20457 Hamburg 7 559 Hamburg 501854 502559 Hamburg Gesellschaft f. Lagereibetriebe mbH Rahlau 63 22045 Hamburg 429 Hamburg 502908 Hamburg Rhenania Intermodal Transport GmbH KÃ ¶penicker Str. 16/17 10997 Berlin 900 Berlin 503380 Hamburg Volksbank eG Dransfeld Gross Schneen Postfach 64 37125 Dransfeld 985 Rosdorf 500560 Bremen 2nd vessel LÃ ¼hring Nachf. GmbH &amp; Co. KG Nienburger Str. 51 31629 Estorf 6 117 Estorf 506338 506443 Bremen Lagerhaus Beverungen Karl Frehse GmbH &amp; Co. KG Postfach 11 55 37675 Beverungen 4 381 Beverungen 269657 Bremen Raiffeisen-Warenzentrale Kurhessen-ThÃ ¼ringen GmbH Postfach 10 30 20 34030 Kessel 994 Bebra 506366 Bremen Iruso GmbH Agrarhandel Postfach 18 29 95309 Kulmbach 2 523 Weissensee 506388 506390 506391 506614 Bremen Lot No 10 (60 000 tonnes for Muuga) Getreide Terminal Hamburg (GmbH &amp; Co.) Eversween 11 21107 Hamburg 6 400 Hamburg 502016 Hamburg 1st vessel ULG Umschlag- und Lagerhaus GmbH Hafenstr. 32 38112 Braunschweig 4 637 Braunschweig 501028 Hamburg Riesaer Getreidelager GmbH Postfach 18/20 01571 Riesa 2 172 Riesa 504611 Hamburg Braun Lagereiges. mbH Hauptstr. 100 39345 BÃ ¼lstringen 4 921 BÃ ¼lstringen 500539 Hamburg Landhandel GmbH Gransee Postfach 11 61 16771 Gransee 6 924 Karstadt 507795 506334 Hamburg EN Official Journal of the European Communities 23. 1. 1999L 18/50 Place of storage Quantity(tonnes) Warehouse BLE No Port of shipment Programme KÃ ¶hler &amp; Partner GmbH &amp; Co. KG Agrarh. Am Fuchsloch 6 04720 Mochau 2 109 Mochau 503633 Hamburg Getreide AG Getreide- und Futtermittelh. Grimma GmbH Postfach 405 04663 Grimma 445 Trebsen 506444 Hamburg Saatbau u. Viehvermarktung Witting-Ohrdorf eG. Postfach 11 59 29371 Wittingen 2 392 Beetzendorf 500636 Hamburg Landhandel GmbH Gransee Postfach 11 61 16771 Gransee 6 524 Gransee 506321 506323 506325 506326 Rostock 2nd vessel Pommerscher Landhandel GmbH Wolgast Postfach 13 63 17431 Wolgast 2 314 Greifswald 506761 Rostock Stralsunder Getreide- und Handelsges. mbH Postfach 13 53 18403 Stralsund 6 753 Grimmen 500632 Rostock Rostocker Getreide- und Futtermittelhandel GmbH Postfach 10 22 14 18003 Rostock 1 975 Neubukow 501656 Rostock Getreide AG Getreide- und Futtermittel Postfach 13 31 04853 Torgau 2 689 Eitenburg 506344 Rostock MÃ ¤rka MÃ ¤rkische Kraftfutter GmbH Postfach 10 05 34 16205 Eberswalde 3 636 Eberswalde 506618 506657 500291 Rostock Deuka Deutsche Kraftfutterwerke Postfach 10 19 45 40010 DÃ ¼sseldorf 6 109 Herzberg 507018 507019 507274 507275 507276 507376 507377 507378 Rostock Intervention agency address BLE Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Referat 313 Adickesallee 40 60322 Frankfurt am Main Tel. (49 69) 15 64 665 Fax (49 69) 15 64 793. EN Official Journal of the European Communities23. 1. 1999 L 18/51 ANNEX III COMMON WHEAT AND RYE 1. Place of take-over: Murmansk Authority authorised to issue take-over certificates: Directorate of the Rosgoshklebinspekciya for Murmansk region Mrs Larisa Dmitrievna Kosodapova. 2. Place of take-over: Kaliningrad Authority authorised to issue take-over certificates: Directorate of the Rosgoshklebinspekciya for Kaliningrad region 236017, g. Kaliningrad pr. Pobedy, d. 55 Tel./Fax: 21-62-62; Tel. 27-47-83 Mrs Mariia Iranovna Schitovskaia Mrs Nina Iranovna Kniazevna. 3. Place of take-over: Novorossiysk Authority authorised to issue take-over certificates: Directorate of the Rosgoshklebinspekciya for the city of Novorossiysk Mrs Raisa Aleksandrovna Maslova Mrs Lidiia Ivanovna Razorenova. 4. Place of take-over: St Petersburg Authority authorised to issue take-over certificates: Port Office of the Directorate of the Rosgoshklebinspekciya Mrs Tatiana Fedorovna Poltarakova Mrs Svetlana Ivanovna Tchelpanova. 5. Place of take-over: Posinj  on railway wagons  goods not unloaded Authority authorised to issue take-over certificates: OAO FKK Roskhleboproduct' 117292 Krzhzhanoskogo str. 6  Moscow Authorised person: Mr Popov Valerij Vladimirobich. 6. Place of take-over: Petchora-Pskov  on railway wagons  goods not unloaded Authority authorised to issue take-over certificates: OAO FKK Roskhleboproduct' 117292 Krzhzhanoskogo str. 6  Moscow Authorised person: Mr Danilyuk Dimitry Fedorovich. 7. Place of take-over: Ivangorod-Narva  on railway wagons  goods not unloaded Authority authorised to issue take-over certificates: OAO FKK Roskhleboproduct' 117292 Krzhzhanoskogo str. 6  Moscow Authorised person: Mr Ivanov Sergey Georgievich. Quality and quantity checks for the take-over locations referred to in lots 5, 6, 7, 9 and 10 will be carried out when the wagons are sealed at Riga or Mouga. The take-over certificates will be issued when the wagons arrive at the above frontier crossings after the integrity of the seals and the number of wagons have been checked.